Case 1:17-cv-00113-PLM-RSK ECF No. 188 filed 07/02/20 PageID.2957 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CITY OF GRAND RAPIDS,

         Plaintiff,
                                                        Case No. 1:17-cv-113
 v.
                                                        HONORABLE PAUL L. MALONEY
 GRAND RAPIDS POLICE COMMAND
 OFFICERS ASSOCIATION, et al.,

         Defendants.
 ____________________________/


               ORDER REGARDING PREPARATION OF STATUS REPORT

       On today’s date, the Mandate of the Sixth Circuit Court of Appeals issued (ECF No. 187).

The parties are directed to file a joint status report regarding the next stages of this litigation by

July 24, 2020.

       IT IS SO ORDERED.




Dated: July 2, 2020                                            /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
